DETAILED ACTION
The office action is in response to original application filed on 7-2-19. Claims 12-23 are pending in the application and have been examined.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted filed before the mailing of a first Office action on the merits. The submission is in compliance with the provisions of 37 CFR 1.97(b) (3). Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claim 18 is objected to because of the following informalities:  
Claim 18 missed period at the end of the claim.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claims 21-23 are rejected under 35 U.S.C. 102 (a) (2) as being anticipated by US 2016/0241553 to KIM (“KIM”).
Regarding claim 21, KIM discloses a main body having a first area and a second area; a display unit (fig. 15, 1551) disposed in the first area; a button unit (para; 0050, watch on a wrist. For example, the fastener may include a clasp, a buckle, ring, a button, a push button) disposed in the second area and configured to receive a control command (para; 0122, lines 6-8, wearable device 100 may execute the prescribed widget and may execute a command to transmit/ receive prescribed data to/from the host device 520); a sensor unit (1523), configured to sense a relative movement (para; 0159, lines 4-5, determine that the user moved from a bright area to a dark area by sensing) of the watch type terminal with respect to a wrist (para; 0050, watch on a wrist. For example, the fastener may include a clasp, a buckle, ring, a button, a push button) of a user wearing the watch (figs. 1, 6) type terminal; and a controller (1440, 1540) configured to: in response to the sensor unit sensing the button unit being located in a first position (fig. 6) on 
Regarding claim 22, KIM discloses the controller is further configured to block reception (para; 0051, lines 2-8, power saving mode and a stand-by mode for saving power when a user does not wear the wearable device 100. For example, the wearable device 100 in the power saving mode and the stand-by mode may partially restrict a function such as turning off a display, reducing brightness of the display, or restricting processor performance or a wireless communication function) of the control command by the button unit in the second mode.
Regarding claim 23, KIM discloses the first position on the wrist is a position facing the user (figs. 1, 6).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 12-20 are rejected under 35 U.S.C. 103 (a) as being unpatentable over US 2016/0241553 to KIM (“KIM”) in view of US 2017/0032168 to KIM (“KIM”).
Regarding claim 12, KIM (553) discloses a main body having a first area and a second area (para; 0180, Devices 1400 and 1500 illustrated in FIGS. 14 to 15 may correspond, for example, to the watch-type wearable device 100); a wireless communication unit (para; 0184, lines 4-5, communicator (e.g., including communication circuitry/ chips) 1560) mounted on the main body and configured to perform wireless communication; a display unit (fig. 15, 1551) disposed in the first area; a button unit (para; 0050, watch on a wrist. For example, the fastener 
But, KIM (553) does not discloses a vehicle when the display unit is in a lock state, from the first control command matches stored fingerprint information, and determine if a vehicle start signal has been received from the vehicle unlock the lock state and determining if the vehicle start signal has been received while maintaining the lock state of display unit in response to determining the vehicle start signal has been received, transmit a vehicle starting control command to the vehicle for starting the vehicle when the first control command is input on the 
However, KIM (168) discloses a vehicle (para; 0154, user may start a vehicle 210 by using fingerprint information and biometric information sensed by
a fingerprint sensor and a biometric information sensor of a smart watch 200, respectively) when the display unit is in a lock state (para; 0134, line 4, locked state), from the first control command matches stored fingerprint information, and determine if a vehicle start signal (para; 0154, user may start a vehicle 210 by using fingerprint information and biometric information sensed by a fingerprint sensor and a biometric information sensor of a smart watch 200, respectively) has been received from the vehicle unlock the lock state (para; 0111, lines 7-8, interface unit 1258 may include at least one of an unlock interface to unlock) and determining if the vehicle start signal has been received while maintaining the lock state of display unit (para; 0155, smart watch 200 may control an operation of the vehicle 210 if fingerprint information about the user is verified) in response to determining the vehicle start signal has been received (para; 0154), transmit a vehicle starting control command (para; 0081, line 7, enable command signal is generated by the control unit 125) to the vehicle for starting the vehicle (0154) when the first control command is input on the button unit, and in response to determining the vehicle start signal has not been received, activate a navigation 
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify KIM (553) by adding vehicle start signal as part of its configuration as taught by KIM (168), in order to utilizing fingerprint information and verify to control an operation of the vehicle.
Regarding claim 13, KIM (553) discloses a memory (1580) storing the fingerprint information in association with 
But, KIM (553) does not discloses a particular vehicle, wherein the controller is further configured to transmit the vehicle starting control command to the vehicle when the stored particular vehicle matches the vehicle transmitting the vehicle start signal.
However, KIM (168) discloses a particular vehicle (para; 0154, user may start a vehicle 210 by using fingerprint information and biometric information sensed by a fingerprint sensor and a biometric information sensor of a smart watch 200, respectively), wherein the controller is further configured to transmit the vehicle starting control command to the vehicle (para; 0081, line 7, enable command signal is generated by the control unit 125) when the stored particular vehicle matches the vehicle transmitting the vehicle start signal (para; 0154, user may start 
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify KIM (553) by adding vehicle start signal as part of its configuration as taught by KIM (168), in order to utilizing fingerprint information and verify to control an operation of the vehicle.
Regarding claim 14, KIM (553) discloses all the claim limitation as set forth in the rejection of claims above.
But, KIM (553) does not discloses the vehicle start signal includes ID information of the vehicle, and wherein the controller is further configured to generate the vehicle starting control command when the vehicle ID information matches a vehicle ID of the stored particular vehicle.
However, KIM (168) discloses the vehicle start signal includes ID information of the vehicle (para; 0131, lines 15-16, smart watch, providing a UI for assisting remote monitoring), and wherein the controller is further configured to generate the vehicle starting control command when the vehicle ID information matches a vehicle ID of the stored particular vehicle (para; 0158, lines 1-2, check result of the biometric information, functions of the vehicle 210).

Regarding claim 15, KIM (553) discloses the controller is further configured to prompt a user wearing the watch (figs. 1, 6) type terminal for desired destination information when the navigation mode is activated (para; 0192, lines 1-5, when the wearing state of the wearable devices 1400 and 1500 is detected by the sensors 1420 and 1520, the processors 1440 and 1540 may authenticate the user based on the authentication information obtained by the sensors 1420 and 1520).
Regarding claim 16, KIM (553) discloses all the claim limitation as set forth in the rejection of claims above.
But, KIM (553) does not discloses the first control command unlocks the lock state of the display unit before transmitting the vehicle starting control or activating the navigation mode, and wherein the second control command maintains the lock state of the display when transmitting the vehicle starting control command.
However, KIM (168) discloses the first control command unlocks (para; 0111, lines 7-8, interface unit 1258 may include at least one of an unlock interface to unlock) the lock state (para; 0134, line 4, locked state) of the display unit before transmitting the vehicle starting control command (para; 0158, lines 3-4, display 
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify KIM (553) by adding vehicle lock and unlock state as part of its configuration as taught by KIM (168), in order to utilizing security access command to an operation of the vehicle.
Regarding claim 17, KIM (553) discloses a main body having a first area and a second area (para; 0180, Devices 1400 and 1500 illustrated in FIGS. 14 to 15 may correspond, for example, to the watch-type wearable device 100); a wireless communication unit (para; 0184, lines 4-5, communicator (e.g., including communication circuitry/ chips) 1560) mounted on the main body and configured to perform wireless communications a display unit (fig. 15, 1551) disposed in the first area; a button unit (para; 0050, watch on a wrist. For example, the fastener may include a clasp, a buckle, ring, a button, a push button) disposed in the second area and configured to receive a control command (para; 0122, lines 6-8, wearable device 100 may execute the prescribed widget and may execute a command to transmit/ receive prescribed data to/from the host device 520); a camera (include a camera 1571) mounted on the main body and configured to acquire iris 
But, KIM (553) does not discloses a vehicle; determine if a vehicle start signal has been received from the vehicle, in response to determining the vehicle start signal has been received, transmit a vehicle starting control command to the vehicle for starting the vehicle, and in response to determining the vehicle start signal has not been received, activate a navigation mode on the display unit.
However, KIM (168) discloses a vehicle (para; 0154, user may start a vehicle 210 by using fingerprint information and biometric information sensed by a fingerprint sensor and a biometric information sensor of a smart watch 200, respectively); determine if a vehicle start signal (para; 0154, user may start a vehicle 210 by using fingerprint information and biometric information sensed by a fingerprint sensor and a biometric information sensor of a smart watch 200, respectively) has been received from the vehicle, in response to determining the vehicle start signal has been received, transmit a vehicle starting control command (para; 0081, line 7, enable command signal is generated by the control unit 125)to the vehicle for starting the vehicle, and in response to determining the vehicle start signal has not been received, activate a navigation mode on the display unit (para; 0155, lines 5-
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify KIM (553) by adding vehicle start signal as part of its configuration as taught by KIM (168), in order to utilizing fingerprint information and verify to control an operation of the vehicle.
Regarding claim 18, KIM (553) discloses a memory (1580) storing the iris information (iris sensor 1525) in association
But, KIM (553) does not discloses a particular vehicle, wherein the controller is further configured to transmit the vehicle starting control command to the vehicle when the stored particular vehicle matches the vehicle transmitting the vehicle start signal 
However, KIM (168) discloses a particular vehicle (fig. 16, 210), wherein the controller is further configured to transmit (para; 0111, lines 10-15, a remote transmission interface for remotely transmitting biometric information in combination with security, a biometric information access interface to access biometric information) the vehicle starting control command to the vehicle when the stored particular vehicle matches the vehicle transmitting the vehicle start signal (fig. 16 and paras; 0155, 0111)

Regarding claim 19, KIM (553) discloses the camera is disposed at a boundary between the first area and second area (para; 0195, lines 3-5, camera 1571 may obtain an image frame such as a still image or a moving image through an image sensor).
Regarding claim 20, KIM (553) discloses the controller is further configured to display an iris guide image while acquiring the iris information (fig. 15, iris sensor 1525) by the camera.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
HONG et al. US 2019/0005544 A1- The present invention relates to a mobile terminal, comprising: a display unit; a wireless communication unit for providing a communication interface for communication with a vehicle or an external server; and a control unit for setting, when reserving a vehicle, an amount of advertisement to be consumed in the vehicle, and for providing fee 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ESAYAS G YESHAW whose telephone number is (571)270-1959. The examiner can normally be reached Mon-Sat 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 5712722391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing 

/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836                                                                                                                                                                                                        



/ESAYAS G YESHAW/Examiner, Art Unit 2836